UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRENDA FLORES,
                                   Plaintiff,

                          –against–
                                                                                  ORDER
GREENWICH BBQ LLC, d/b/a MIGHTY
QUINN’S BARBEQUE, et al.,                                                   20 Civ. 9514 (ER)

                                   Defendants.


RAMOS, D.J.:

         Brenda Flores brought this action on November 12, 2020, alleging violations of the Fair

Labor Standards Act (“FLSA”), and New York Labor Law (“NYLL”). See Compl., Doc. 1. On

May 21, 2021, the Court denied the parties’ proposed settlement agreement without prejudice.

See Doc. 30. While the Court found the agreement otherwise fair and reasonable, it contained an

impermissible no re-hire provision. Id. at 4.

         The Court is in receipt of Plaintiff’s letter dated May 21, 2021, advising that the parties

consent to the Court striking the no re-hire provision. See Doc. 31. The Court therefore strikes ¶

16 of the settlement agreement, but otherwise approves the settlement.1 The Clerk of Court is

respectfully directed to close the case.

         It is SO ORDERED.

Dated:     May 25, 2021
           New York, New York

                                                                       EDGARDO RAMOS, U.S.D.J.



1
 Under ¶ 18 of the settlement agreement, “[i]f any provision or subpart of this Agreement is deemed unenforceable
or invalid by any court of competent jurisdiction, those provisions shall be severed such that the remainder of the
Agreement shall remain in force and effect.” See Doc. 29-1 at ¶ 18.
